DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 30 November 2021 has been entered.  
Applicant’s explanation of what constitutes the “fist optical member” and the “second optical member” of claim 28 have overcome the Drawing objection (see the first page in the Arguments dated 30 November 2021).  Accordingly, the Drawing objection has been withdrawn.
Applicant’s amendments to the Claims and associated arguments have overcome claim objection.  Accordingly, the Claim objections have been withdrawn.
Applicant’s arguments and explanations of the limitations that are “read into” the claims under the 35 USC 112(f) authority were found to be persuasive.  Accordingly, the 35 USC 112(a/b) rejections invoked under the 35 USC 112(f) authority have been withdrawn.  
Applicant’s amendments have overcome all of the 35 USC 112(b) rejections, with the exception of the 35 USC 112(b) rejections for claim 20.  Therefore, the grounds for rejection under 35 USC 112(b) still stand for claim 20.
Applicant’s arguments with respect to the rejection of claim 16 under 35 USC 103 have been fully considered but are not persuasive.  Therefore, the grounds of rejection under 35 USC 103 still stand.
Status of the Claims
In the amendment dated 30 November 2021, the status of the claims is as follows: Claims 16-20, 25, and 30 have been amended.
Claims 16-30 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“gas supply part” in claims 16 and 19
The generic placeholder is “gas supply part” and the functional language attributed to the “gas supply part” includes: “that adjusts pressure of an assist gas injected from the irradiation port and which assists processing of the workpiece by the laser beam, and supplies the assist gas to the inner nozzle space” (claim 16) and “capable of supplying the assist gas selected from a plurality of types of the assist gas” (claim 19).
Structure from the Specification that is “read into” the claims in order to support the claimed functional language includes: “pressure adjustment valve” (paragraph 0007), “assist gas supply tube” (paragraph 0108), “assist gas” (paragraph 0108), “first on-off valve 51,” “second on-off valve 52,” third on-off valve 53,” and “pressure adjustment valve 55” (paragraphs 0056-0057)
“light part” in claim 16
The generic placeholder is “light part” and the functional language attributed to the “light part” includes: “that generates illumination light that illuminates the workpiece” (claim 16)
Structure from the Specification that is “read into” the claims in order to support the claimed functional language includes: “a laser generator, a light emitter such as a LED (Light Emitting Diode), or a lamp such as a xenon lamp,” (paragraph 0060)
“imaging part” in claim 16
The generic placeholder is “imaging part” and the functional language attributed to the “imaging part” includes: “that images the workpiece by detecting a reflected light” (claim 16)
Structure from the Specification that is “read into” the claims in order to support the claimed functional language includes: “image sensor,” “photo detectors,” “control part 60,”  (paragraph 0070), the algorithm for detecting a difference in luminance described in paragraph 0089, “flash memory such as a flash disk and a memory card” (paragraph 0072), and “the control part 60 is an arithmetic unit such as an FPGA, an ASIC or a CPU” (paragraph 0071).
“acquisition part” in claims 16 and 20
The generic placeholder is “acquisition part” and the functional language attributed to the “acquisition part” includes: “that acquires focal information which is a change amount of an imaging focal position comprising a focal position of the imaging optical position according to gas pressure of the assist gas in the inner nozzle space or is information that compensates for the change amount” (claim 16) and that “acquires the focal information based on data in which the gas pressure of the assist gas and the focal information according to the gas pressure are associated with each other and the gas pressure supplied by the gas supply part” (claim 20)
Structure from the Specification that is “read into” the claims in order to support the claimed functional language includes: “the position of the imaging lens 43” (paragraph 0090), the “measured value” of the gas pressure detected by the pressure sensor 56 (paragraph 0090), and “the control part 60 stores the specified position of the imaging lens 43 and the type and gas pressure of the assist gas in association with each other in the storage part 61,” (paragraph 0090) or in other words, the bits that represent the gas type stored in the memory of storage part 61.
“adjustment part” in claim 16
The generic placeholder is “adjustment part” and the functional language attributed to the “adjustment part” includes: “that adjusts at least one of the imaging focal position and the position of the imaging part based on the focal information acquired by the acquisition part” (claim 16).
Structure from the Specification that is “read into” the claims in order to support the claimed functional language includes: “control part 60” and “imaging lens 43” (paragraph 0102) as well as “the mechanism of adjusting the position of the imaging part 40” (paragraph 0104) where the mechanism for adjusting the imaging part is understood to be analogous to a mechanism that adjusts the adjustment part (see arguments dated 30 November 2021, page 2).
“gas storage part” in claim 18
The generic placeholder is “gas storage part” and the functional language attributed to the “gas storage part” includes: “the assist gas is supplied to the inner nozzle space through the gas storage part.”
Structure from the Specification that is “read into” the claims is “an annular (circular) space” (paragraph 0058).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “wherein the acquisition part acquires the focal information based on data in which the gas pressure of the assist gas and the focal information according to the gas pressure are associated with each other and the gas pressure of the assist gas supplied by the gas supply part.”  However, it unclear if “the gas pressure of the assist gas” is considered to be separate data from “the gas pressure of the assist gas supplied by the gas supply part” or the same data.  For instance, if the data were entered into a database and column A represented “the gas pressure of the assist gas,” column B represented “the focal information according to the gas pressure,” and column C represented “the gas pressure of the assist gas supplied by the gas supply part,” are columns A and C equivalent?  If not, how are they different?  For the purpose of the examination, no patentable weight will be given to “and the gas pressure of the assist gas supplied by the gas supply part.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-17, 19-20, 22-25, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenleber et al. (US-20160059350-A1) in view of Kato (JP-H08-174261-A, relying on foreign version for the drawings and the provided English translation for written disclosure) and further in view of Stork et al. (WO-2013110467-A1, relying on foreign version for the drawings and the provided English translation for written disclosure)
Regarding claim 16, Schoenleber teaches a laser processing machine (“machining head of a laser machining apparatus,” title) comprising: a laser generator (laser beam source 18, fig. 2) that generates a laser beam to process a workpiece (“laser radiation 21 generated by the laser beam source 18 is supplied to the machining head 14, and is focussed by the latter in a focal spot 22 for the purpose of machining a workpiece 24,” para 0061); a laser optical system (collimator lens 42 and focusing optics 28, fig. 2) including a condenser lens that condenses the laser beam generated by the laser generator (“the collimated laser radiation 21 is then incident upon the focussing optics 28, passes through a protective glass 46, which is realized as a plane-parallel plate and embedded in the partition 34, and is finally focussed in the focal spot 22,” para 0067), a nozzle (nozzle 56, fig. 2) disposed under the condenser lens, and a protection plate (protective glass 46, fig. 2) disposed between the condenser lens and the nozzle, and the laser optical system guides the laser beam so that the laser beam is irradiated to the workpiece (“In addition or as an alternative to this tracking in the Z direction that is effected by the robot 12, the focussing optics 28 may be moved, in order always to position the focal spot 22 at the optimum height relative to the workpiece 24,” para 0073) through an irradiation port (opening 55, fig. 2) positioned at a lower end of the nozzle, the nozzle having an inner nozzle space located between the lower end of the nozzle and the protection plate (construed as the space in the nozzle 56 between the protective glass 46 and the opening 55, fig. 2) that is a constant volume semi-enclosed space (construed as semi-enclosed in the sense that the bottom of the nozzle is open and the space inside the nozzle is a constant volume in the nozzle 56 and does not change shape where the nozzle is made of “copper,” para 0069); a gas supply part (inlet opening 54, fig. 2) which assists processing of the workpiece by the laser beam (“During the laser machining operation, in addition to the laser radiation 21, the pressurized process gas, supplied through the inlet opening 54, also emerges from the interior 61, through the bore 58 and the end opening 55 thereof, and is incident upon the surface of the workpiece 24,” para 0072), and supplies the assist gas to the inner nozzle space (“the pressurized process gas, supplied through the inlet opening 54, also emerges from the interior 61,” para 0072); a light part (light source 64, fig. 2) that generates illumination light that illuminates the workpiece (“measuring light 65 generated by the light source 64,” para 0075; “measuring light 65 that has been reflected from the workpiece 24,” para 0077); an imaging part (light sensor 79, fig. 2) that images the workpiece by detecting a reflected light which is the illumination light from the light part reflected by the workpiece through a portion of a laser beam passing space, comprising a space through with the laser beam passes (“the more similar are the intensities of the light reflected at the reflective face 80″ and of the light reflected at the workpiece 24, the more pronounced are the interference phenomena that can be sensed by the light sensor 79,” para 0100; fig. 9 is construed as a portion of the laser beam passing space, which shows the focal spot 22 of the laser surrounded by multiple measurement beams MP1, MP2, and MP8; the entire space through which the laser beam 21 travels is construed as the claimed “laser beam passing space”); an imaging optical system (construed as the measuring portion 36 and the focusing optics 28, fig. 2) that guides the reflected light to the imaging part (optical fiber shown in measuring portion 36 for guiding the measuring light 65 to the light sensor 79, fig. 2); an acquisition part (control unit 52, fig. 2) that acquires focal information (“the light sensor 79 thus generates an output signal, from which the control unit 52 can deduce the actual distance between the machining head 14 and the workpiece 24 from which the measuring light 65 has been reflected,” para 0079) which is a change amount of an focal position (“the focal length of focussing optics contained in the machining head 14 is variable, to enable the focal spot 22 to be moved in the Z direction in relation to the machining head, and thereby to enable it to be tracked rapidly upon variations in the distance between the machining head 14 and the workpiece 24,” para 0063; examiner is construing a change amount in the focal length as equivalent to a change amount in the focal position) according to gas pressure of the assist gas in the inner nozzle space or is information that compensates for the change amount (“The value dw′ for the workpiece distance, compensated by the pressure fluctuations, is thus obtained as dw′(t2)=dw(t2)−[(dr(t2)−dr(t1)],” para 0086); and an adjustment part (control unit 52, fig. 2; calculations described 0084-0086 and subsequent adjustments described, para 0087) that adjusts at least one of the focal position (“thus measured values for the workpiece distance may be used, on the one hand, to track the focussing optics 28, by means of the positioning drive 50, such that the focal spot 22 is located at the desired location on or in the workpiece 24,” para 0087).  Schoenleber does not explicitly disclose a gas supply part that adjusts pressure of an assist gas injected from the irradiation port and adjusting at least one of the imaging focal position comprising a focal position of the imaging optical position (Schoenleber describes adjusting the focal position of the laser beam that machines the workpiece and does not explicitly disclose adjusting the focal position of the reflected measurement beam) and the position of the imaging part based on the focal information acquired by the acquisition part. 
Schoenleber, fig. 2

    PNG
    media_image1.png
    659
    474
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    166
    294
    media_image2.png
    Greyscale


	However, in the same field of endeavor of laser machining, Kato teaches a gas supply part (proportional control valve 11 and pressure sensor 41, fig. 1) that adjusts pressure of an assist gas injected from the irradiation port (”the pressure is controlled 20 by the proportional control valve 11, and the selected gas is injected from the appropriate injection port 27 of the nozzle 25,” page 4, lines 20-21).
Kato, fig. 1

    PNG
    media_image3.png
    801
    672
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Schoenleber to include a proportional control valve, in view of the teachings of Kato, in order to automate the control of the assist gas flow rate for the advantage of providing a multipurpose laser beam machine capable of automating gas pressures for a wide variety of laser processes to include cutting, welding, heat treatment, and marking  (Kato, page 2, lines 7-9 and 27-30).
	However, in the same field of endeavor of laser machining, Stork teaches adjusting at least one of the imaging focal position comprising a focal position of the imaging optical position (“adjustable imaging optical system (40),” page 1, line 14; “In this case, the evaluation unit 62 is designed, on the one hand, to set the camera image of the beam shaping optical imaging area 30 again sharply by means of an adjustment path Δdki of the imaging optics 40 in the direction of the optical axis, which is necessary for sharply adjusting the camera image of the beam shaping optical imaging area 30,” page 8, lines 14-17; “imaging optics 40 for focusing a camera image of the camera 38,” page 10, line 6; referring to fig. 6 of Stork, the focus of the illumination on the camera 38 at the sensor 42 is construed as the claimed “focal position” for the imaging optical position) and the position of the imaging part (Stork does not explicitly disclose adjusting the position of the evaluation unit 62) based on the focal information acquired by the acquisition part (“moving the imaging optics 40 into a predetermined position, in which the collimated laser beam 14 is sharply imaged onto the second sensor surface 44 of the camera 38,” page 8, lines 26-27).

 Stork, fig. 6 

    PNG
    media_image4.png
    647
    520
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Schoenleber/Kato to include an adjustable imaging optics system, in view of the teachings of Stork, in order to compensate for a focus shift and change in the refractive power caused by the heating of the lenses from the laser beam for the advantage of sharpening the focus of the camera and for the benefit of more precise processing (Stork, page 8, lines 24-42; Schoenleber teaches different types of gas based on based on the nature of the laser machining operation, para 0068).
Regarding claim 17, Schoenleber teaches the invention as described above but does not explicitly disclose wherein the gas supply part includes a pressure adjustment valve that adjusts a supply pressure of the assist gas and a pressure sensor disposed closer to the nozzle than the pressure adjustment valve.
However, in the same field of endeavor of laser machining, Kato teaches wherein the gas supply part (proportional control valve 11 and pressure sensor 41, fig. 1) includes a pressure adjustment valve (proportional control valve 11, fig. 1) that adjusts a supply pressure of the assist gas (”the pressure is controlled 20 by the proportional control valve 11, and the selected gas is injected from the appropriate injection port 27 of the nozzle 25,” page 4, lines 20-21) and a pressure sensor (pressure sensor 41, fig. 1) disposed closer to the nozzle (nozzle 25, fig. 1) than the pressure adjustment valve (as shown in fig. 1, the sensor 41 is closer to the nozzle 25 than the valve 11).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Schoenleber to include a proportional control valve and a pressure sensor, in view of the teachings of Kato, in order to automate the control of the assist gas flow rate for the advantage of providing a multipurpose laser beam machine capable of automating gas pressures for a wide variety of laser processes to include cutting, welding, heat treatment, and marking  (Kato, page 2, lines 7-9 and 27-30).
Regarding claim 19, Schoenleber teaches the invention as described above as well as wherein the gas supply part (inlet opening 54, fig. 2) is capable of supplying the assist gas selected from a plurality of types of the assist gas (“the type of process gas used depends on the nature of the laser machining operation and on the material to be machined,” para 0068), and the focal information is the change amount of the focal position (“the focal length of focussing optics contained in the machining head 14 is variable, to enable the focal spot 22 to be moved in the Z direction in relation to the machining head, and thereby to enable it to be tracked rapidly upon variations in the distance between the machining head 14 and the workpiece 24,” para 0063; Schoenleber teaches adjusting the focal length for different gas pressure fluctuations, paras 0084-0087).  Schoenleber does not explicitly disclose a change amount of the imaging focal position according to the type and the gas pressure of the assist gas in the inner nozzle space or the information compensating for the change amount.
However, in the same field of endeavor of laser machining, Kato teaches a change amount according to the type and the gas pressure of the assist gas in the inner nozzle space or the information compensating for the change amount (“when controlling the flow rate, the CNC device (calculator) 45 calculates the difference in mass depending on the type of gas, correct the mass flow rate to suit the type of gas. Then, the flow control circuit selection solenoid valve 29 is opened and the pressure corresponding to the commanded flow rate value is calculated by the CNC device (calculation device) 45, converted into a voltage or a current, and the proportional control valve 11 is instructed,” page 4, lines 22-24; thus, the examiner is construing Kato such that Kato teaches compensating for changes in pressure due to the type of gas used).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Schoenleber to include a change amount according to the type and the gas pressure of the assist gas in the inner nozzle space or the information compensating for the change amount, in view of the teachings of Kato, by adding a computer-controlled pressure valve that received feedback from a pressure sensor, in order to automate the control of the assist gas flow rate for the advantage of providing a multipurpose laser beam machine capable of automating gas pressures for a wide variety of laser processes to include cutting, welding, heat treatment, and marking  (Kato, page 2, lines 7-9 and 27-30; Schoenleber teaches different types of gas based on based on the nature of the laser machining operation, para 0068).
However, in the same field of endeavor of laser machining, Stork teaches a change amount of the imaging focal position (“the evaluation unit 62 is designed, on the one hand, to set the camera image of the beam shaping optical imaging area 30 again sharply by means of an adjustment path Δdkl of the imaging optics 40 in the direction of the optical axis, which is necessary for sharply adjusting the camera image of the beam shaping optical imaging area 30,” page 8, lines 14-17; referring to fig. 6, the examiner is construing Δdkl as the change amount of the imaging focal position).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Schoenleber/Kato to include compensating for a change amount in the imaging focal position, in view of the teachings of Stork, in order to compensate for a focus shift and change in the refractive power caused by the heating of the lenses from the laser beam for the advantage of sharpening the focus of the camera and for the benefit of more precise processing (Stork, page 8, lines 24-42).
Regarding claim 20, Schoenleber teaches wherein the acquisition part (control unit 52, fig. 2) acquires the focal information based on data in which the gas pressure of the assist gas and the focal information according to the gas pressure are associated with each other (“The value dw′ for the workpiece distance, compensated by the pressure fluctuations, is thus obtained as dw′(t2)=dw(t2)−[(dr(t2)−dr(t1)],” para 0086; “focal length” taught, para 0063; examiner is construing the calculations produced by this expression, described in paragraphs 0084 to 0086 as meeting the limitation for “data”) and the gas pressure of the assist gas supplied by the gas supply part (per 112b rejection above, not given any patentable weight).
	Regarding claim 22, Schoenleber teaches wherein the acquisition part calculates the focal information based on the gas pressure of the assist gas supplied by the gas supply part (“this increase in the pressure is measured by the measuring beam 65b, which is reflected at the stationary annular face 80 in the nozzle 56.  The measuring beam 65b thus measures a distance that would always have to remain constant, without pressure fluctuations, because the reflective annular face 80 is stationary” para 0085; distance calculated would correlate with the “focal length,” para 0063) and a relational expression indicating a relationship between the gas pressure and the focal information (“The value dw′ for the workpiece distance, compensated by the pressure fluctuations, is thus obtained as dw′(t2)=dw(t2)−[(dr(t2)−dr(t1)],” para 0086).
Regarding claim 23, Schoenleber teaches the invention as described above but does not explicitly disclose wherein the adjustment part adjusts at least one of the imaging focal position and the position of the imaging part before the workpiece is processed by the laser generator and the gas supply part.
However, in the same field of endeavor of laser machining, Stork teaches wherein the adjustment part (construed as the evaluation unit 62, fig. 6) adjusts at least one of the imaging focal position (“the evaluation unit 62 is designed, on the one hand, to set the camera image of the beam shaping optical imaging area 30 again sharply by means of an adjustment path Δdki of the imaging optics 40 in the direction of the optical axis,” page 8, lines 14-16) and the position of the imaging part (not disclosed) before the workpiece is processed by the laser generator and the gas supply part (“in a setting process of the system, first of all a sharply imaged reference image is taken from 23 the processing region 22 or the beamforming optical imaging region 26 to reference the image sharpness compared to a later captured 24 camera image when the respective focus positions of the focusing optics 18 or the beamforming optics 32 have served to serve. This can 25 be created during or before a machining process,” page 9, lines 23-26; “the imaging optical system 40 is set to the preset position,” page 8, line 43).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Schoenleber/Kato to include a setting process where a reference image is taken and a preset position is established, prior to the workpiece being processed, in view of the teachings of Stork, so that the reference image can be compared to later images captured by the camera during a machining process to determine the respective focus positions (Stork, page 9, lines 23-26).
	Regarding claim 24, Schoenleber teaches wherein the adjustment part (control unit 52, fig. 2) further adjusts workpiece focal positions of the laser optical system and the imaging optical system (fig. 2 shows adjusting the focusing optics 28, which would adjust both beams—the focal position of the beam machining the workpiece as well as the reflected measurement beam that returns to the light sensor 79).
Regarding claim 25, Schoenleber teaches the invention as described above as well as wherein the imaging optical system (measuring portion 36, fig. 2) includes an imaging lens (converging lens 78, fig. 2) for imaging an image on an imaging focus (“The measuring light 65 passes through a converging lens 78, passes the outer contour of the deflecting mirror 44, and is ultimately incident upon the focussing optics 28, by which the measuring light 65 is also focussed. In the embodiment represented, the focal plane of the measuring light 65 is further from the machining head 14 than is the focal plane of the laser radiation 21,” para 0075; focal plane is construed as the imaging focus) but does not explicitly disclose the adjustment part adjusts the imaging focal position by moving the imaging lens along an optical axis.
However, in the same field of endeavor of laser machining, Stork teaches the adjustment part (relying on Schoenleber’s control unit for teaching adjusting a lens 28 using the control unit) adjusts the imaging focal position by moving the imaging lens (imaging optics 40, fig. 6) along an optical axis (“the evaluation unit 62 is configured to adjust the camera image of the processing region 22 of the workpiece 12 again by means of a displacement path Δdki of the imaging optics 40 in the direction of the optical axis,,” page 8, lines 18-19).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Schoenleber to include an adjustable imaging optics system that moved along an optical axis, in view of the teachings of Stork, and that sharpened the camera or sensor to refocus the focal point of the optics in order to compensate for a focus shift caused by the heating of the lenses from the laser beam for the advantage more precise processing (Stork, page 4, lines 45-48 and page 8, lines 24-42).
Regarding claim 28, Schoenleber teaches the invention as described above as well as wherein the imaging optical system (construed as the measuring portion 36 and the focusing optics 28, fig. 2) includes a first optical component (focusing optics 28, fig. 2) common to the laser optical system (construed as collimator lens 42 and focusing optics 28, fig. 2) and a second optical component (measuring portion 36, fig. 2) not common to the laser optical system.  Schoenleber does not explicitly disclose that the adjustment part adjusts at least one of the imaging focal position and the position of the imaging part by using the imaging part or the second optical component (Schoenleber describes adjusting the focal position of the laser beam that machines the workpiece and does not explicitly disclose adjusting the focal position of the reflected measurement beam).
However, in the same field of endeavor of laser machining, Stork teaches adjusting at least one of the imaging focal position (“adjustable imaging optical system (40),” page 1, line 14; “In this case, the evaluation unit 62 is designed, on the one hand, to set the camera image of the beam shaping optical imaging area 30 again sharply by means of an adjustment path Δdki of the imaging optics 40 in the direction of the optical axis, which is necessary for sharply adjusting the camera image of the beam shaping optical imaging area 30,” page 8, lines 14-17) and the position of the imaging part by using the imaging part (Stork does not explicitly disclose adjusting the position of the evaluation unit 62) or the second optical component (“moving the imaging optics 40 into a predetermined position, in which the collimated laser beam 14 is sharply imaged onto the second sensor surface 44 of the camera 38,” page 8, lines 26-27; similar to how Schoenleber’s optical measuring system, 36, is construed as the second optical component, so Stark’s imaging optics 40 is construed as the second optical component; both Stark’s imaging optics 40 and Schoeleber’s optical measuring system 36 are used as to detect or measure the illumination).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Schoenleber to include an adjustable imaging optics system, in view of the teachings of Stork, in order to compensate for a focus shift and change in the refractive power caused by the heating of the lenses from the laser beam for the advantage of sharpening the focus of the camera and for the benefit of more precise processing (Stork, page 8, lines 24-42).
Regarding claim 30, Schoenleber teaches a focus adjustment method of a laser processing machine (“a method for measuring the distance between a workpiece and a machining head of a laser machining apparatus,” abstract; “the focal length of focussing optics contained in the machining head 14 is variable, to enable the focal spot 22 to be moved in the Z direction in relation to the machining head, and thereby to enable it to be tracked rapidly upon variations in the distance between the machining head 14 and the workpiece 2,” para 0063) comprises: a laser generator (laser beam source 18, fig. 2) that generates a laser beam to process a workpiece (“laser radiation 21 generated by the laser beam source 18 is supplied to the machining head 14, and is focussed by the latter in a focal spot 22 for the purpose of machining a workpiece 24,” para 0061); a laser optical system (collimator lens 42 and focusing optics 28, fig. 2) including a condenser lens that condenses the laser beam generated by the laser generator (“the collimated laser radiation 21 is then incident upon the focussing optics 28, passes through a protective glass 46, which is realized as a plane-parallel plate and embedded in the partition 34, and is finally focussed in the focal spot 22,” para 0067), a nozzle (nozzle 56, fig. 2) disposed under the condenser lens, and a protection plate (protective glass 46, fig. 2) disposed between the condenser lens and the nozzle, and the laser optical system guides the laser beam so that the laser beam is irradiated to the workpiece (“In addition or as an alternative to this tracking in the Z direction that is effected by the robot 12, the focussing optics 28 may be moved, in order always to position the focal spot 22 at the optimum height relative to the workpiece 24,” para 0073) through an irradiation port (opening 55, fig. 2) positioned at a lower end of the nozzle, the nozzle having an inner nozzle space located between the lower end of the nozzle and the protection plate (construed as the space in the nozzle 56 between the protective glass 46 and the opening 55, fig. 2) that is a constant volume semi-enclosed space (construed as semi-enclosed in the that the bottom of the nozzle is open and having a constant volume in the nozzle 56 does not change shape and is made of “copper,” para 0069); a gas supply part (inlet opening 54, fig. 2) which assists processing of the workpiece by the laser beam (“During the laser machining operation, in addition to the laser radiation 21, the pressurized process gas, supplied through the inlet opening 54, also emerges from the interior 61, through the bore 58 and the end opening 55 thereof, and is incident upon the surface of the workpiece 24,” para 0072; “As a rule, the flow conditions close to the opening and the machining site are complex, and may result in pressure fluctuations, in the order of magnitude of several bar, occurring in the interior through which the object beam passes,” para 0020), and supplies the assist gas to the inner nozzle space (“the pressurized process gas, supplied through the inlet opening 54, also emerges from the interior 61,” para 0072); a light part (light source 64, fig. 2) that generates illumination light that illuminates the workpiece (“measuring light 65 generated by the light source 64,” para 0075; “measuring light 65 that has been reflected from the workpiece 24,” para 0077); an imaging part (light sensor 79, fig. 2) that images the workpiece by detecting a reflected light which is the illumination light from the light part reflected by the workpiece through a portion of a laser beam passing space, comprising a space through with the laser beam passes (“the more similar are the intensities of the light reflected at the reflective face 80″ and of the light reflected at the workpiece 24, the more pronounced are the interference phenomena that can be sensed by the light sensor 79,” para 0100; fig. 9 is construed as laser beam passing space, which shows the focal spot 22 of the laser surrounded by multiple measurement beams MP1, MP2, and MP8; the entire space through which the laser beam 21 travels is construed as the claimed “laser beam passing space”); an imaging optical system (construed as the measuring portion 36 and the focusing optics 28, fig. 2) that guides the reflected light to the imaging part (optical fiber shown in measuring portion 36 for guiding the measuring light 65 to the light sensor 79, fig. 2); the focus adjustment method including an acquisition step of acquiring focal information (“the light sensor 79 thus generates an output signal, from which the control unit 52 can deduce the actual distance between the machining head 14 and the workpiece 24 from which the measuring light 65 has been reflected,” para 0079) which is a change amount of an focal position (“the focal length of focussing optics contained in the machining head 14 is variable, to enable the focal spot 22 to be moved in the Z direction in relation to the machining head, and thereby to enable it to be tracked rapidly upon variations in the distance between the machining head 14 and the workpiece 24,” para 0063; examiner is construing a change amount in the focal length as equivalent to a change amount in the focal position) according to gas pressure of the assist gas in the inner nozzle space or is information compensating for the change amount (“The value dw′ for the workpiece distance, compensated by the pressure fluctuations, is thus obtained as dw′(t2)=dw(t2)−[(dr(t2)−dr(t1)],” para 0086); and an adjustment step (“thus measured values for the workpiece distance may be used, on the one hand, to track the focussing optics 28, by means of the positioning drive 50, such that the focal spot 22 is located at the desired location on or in the workpiece 24,” para 0087).  Schoenleber does not explicitly disclose a gas supply part that adjusts pressure of an assist gas injected from the irradiation port and adjusting at least one of the imaging focal position comprising a focal position of the imaging optical position (Schoenleber describes adjusting the focal position of the laser beam that machines the workpiece and does not explicitly disclose adjusting the focal position of the reflected measurement beam) and the position of the imaging part based on the focal information acquired in the acquisition step. 
However, in the same field of endeavor of laser machining, Kato teaches a gas supply part (proportional control valve 11, fig. 1) that adjusts pressure of an assist gas injected from the irradiation port (”the pressure is controlled 20 by the proportional control valve 11, and the selected gas is injected from the appropriate injection port 27 of the nozzle 25,” page 4, lines 20-21).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Schoenleber to include a proportional control valve, in view of the teachings of Kato, in order to automate the control of the assist gas flow rate for the advantage of providing a multipurpose laser beam machine capable of automating gas pressures for a wide variety of laser processes to include cutting, welding, heat treatment, and marking  (Kato, page 2, lines 7-9 and 27-30).
	However, in the same field of endeavor of laser machining, Stork teaches adjusting at least one of the imaging focal position comprising a focal position of the imaging optical position (“adjustable imaging optical system (40),” page 1, line 14; “In this case, the evaluation unit 62 is designed, on the one hand, to set the camera image of the beam shaping optical imaging area 30 again sharply by means of an adjustment path Δdki of the imaging optics 40 in the direction of the optical axis, which is necessary for sharply adjusting the camera image of the beam shaping optical imaging area 30,” page 8, lines 14-17; “imaging optics 40 for focusing a camera image of the camera 38,” page 10, line 6; referring to fig. 6 of Stork, the focus of the illumination on the camera 38 at the sensor 42 is construed as the claimed “focal position” for the imaging optical position) and the position of the imaging part (Stork does not explicitly disclose adjusting the position of the evaluation unit 62) based on the focal information acquired in the acquisition step (“moving the imaging optics 40 into a predetermined position, in which the collimated laser beam 14 is sharply imaged onto the second sensor surface 44 of the camera 38,” page 8, lines 26-27).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Schoenleber/Kato to include an adjustable imaging optics system, in view of the teachings of Stork, in order to compensate for a focus shift and change in the refractive power caused by the heating of the lenses from the laser beam for the advantage of sharpening the focus of the camera and for the benefit of more precise processing (Stork, page 8, lines 24-42).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schoenleber et al. (US-20160059350-A1), in view of Kato (JP-H08-174261-A, relying on foreign version for the drawings and the provided English translation for written disclosure), in view of Stork et al. (WO-2013110467-A1, relying on foreign version for the drawings and the provided English translation for written disclosure), and further in view of Sichler et al. (DE-4234788-A1, relying on foreign version for the drawings and the provided English translation for written disclosure).
Schoenleber teaches the invention as described above but does not explicitly disclose wherein a gas storage part forms an annular space surrounding the inner nozzle space, and the assist gas is supplied to the inner nozzle space through the gas storage part.
However, in the same field of endeavor of laser machining, Sichler teaches wherein a gas storage part (annular gaps 9 and 19, fig. 1) forms an annular space surrounding the inner nozzle space, (“an annular gap (11) surrounding the exit opening (25) for the laser beam,” page 1, line 13) and the assist gas is supplied to the inner nozzle space through the gas storage part (“The gas emerging from the first annular gap 11 can escape freely in the direction of the workpiece without negatively influencing any outer housing parts of the laser beam tool. The gas jet can apply to the outer surface of the nozzle insert 3,” page 3, lines 129-130; examiner is construing the space in the first annular gap 11 as being part of the claimed “inner nozzle space” in a sense that the space is enclosed in the nozzle and not outside the nozzle).

Sichler, fig. 1

    PNG
    media_image5.png
    680
    639
    media_image5.png
    Greyscale


Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Schoenleber/Kato/Stork to include an annular gap in the nozzle, in view of the teachings of Sichler, in order to gas flow can be applied in immediate proximity to the focal point and that impairment of the measurement signal is reduced to a minimum (Sichler, page 2, lines 65-76; negative impact on “laser blasting” with gas is taught page 1, line 27 to page 2, line 45).
Claims 21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenleber et al. (US-20160059350-A1), in view of Kato (JP-H08-174261-A, relying on foreign version for the drawings and the provided English translation for written disclosure), in view of Stork et al. (WO-2013110467-A1, relying on foreign version for the drawings and the provided English translation for written disclosure), and further in view of Arakawa et al. (US-20050061778-A1).
Regarding claim 21, Schoenleber teaches wherein the acquisition part (control unit 52, fig. 2) acquires the focal information by analyzing an image of the workpiece acquired by the imaging part (“The light sensor 79 thus generates an output signal, from which the control unit 52 can deduce the actual distance between the machining head 14 and the workpiece 24 from which the measuring light 65 has been reflected,” para 0079) but does explicitly disclose being in a state where the laser beam is not irradiated to the workpiece and the gas supply part supplies the assist gas.
However, in the same field of endeavor of laser machining, Arakawa teaches (Calibration of Odor Sensor, step S2, fig. 3) being in a state where the laser beam is not irradiated to the workpiece (beam radiates in step S3, Start of Machining, fig. 3) and the gas supply part supplies the assist gas (“calibration gas is blown from the nozzle 54 onto the odor sensor 51 so that the calibration is started,” para 0040).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Schoenleber/Kato/Stork to include a calibration gas step, in view of the teachings of Arakawa, in order to detect whether impure gas is being injected into the nozzle because impure gas causes an increase in attenuation of the laser beam, and as a result, characteristics of the laser beam are deteriorated, and thus machining ability of the laser beam machining apparatus is deteriorated (Arakawa, paragraph 0006).

Arakawa, fig. 3

    PNG
    media_image6.png
    720
    499
    media_image6.png
    Greyscale

Regarding claim 29, Schoenleber teaches the invention as described above as well as an imaging part (light sensor 79, fig. 2) and only the first process mode (construed as the mode where pressurized gas is provided, “the determined pressure values can be used, for example, to control a pressure source that builds up a gas pressure in the interior,” para 0030) of the first process mode and the second process mode (based on the arguments provided on 30 November 2021, the subsequent limitation is understood to be applied to the claimed “first process mode” and not the claimed “second process mode”) compensates the change of the imaging focal position according to the gas pressure of the assist gas (“a measuring beam passes through the interior, which measuring beam is used to compensate falsifications of the measured distance that have been caused by pressure fluctuations in the interior,” para 0012) but does not explicitly disclose wherein the imaging part can perform a first process mode that processes and images the workpiece while the gas supply part supplies the assist gas and a second process mode that processes and images the workpiece while the gas supply part does not supply the assist gas.
However, in the same field of endeavor of laser machining, Arakawa teaches wherein the imaging part (relying on Schoenleber for teaching an imaging part) can perform a first process mode (construed as operation where the compressor 42 provides gas) that processes and images the workpiece while the gas supply part (construed as the compressor 42 , fig. 1) supplies the assist gas (“to boot the laser beam machining apparatus, the compressor 42 is booted (step S1) whereby the optical duct 30 is filled with gas (air),” para 0039) and a second process mode (mode where valve 44 is switched and pure gas consisting of nitrogen is provided and where the compressor is not used to supply gas to the nozzle, described para 0043; construed as the mode where non-pressurized gas is provided, i.e., not forced by a compressor) that processes and images the workpiece while the gas supply part does not supply the assist gas (relying on Schoenleber for teaching processes and images).

Arakawa, fig. 1

    PNG
    media_image7.png
    530
    479
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Schoenleber/Kato/Stork to include a valve that switches between compressed gas and a purge gas, in view of the teachings of Arakawa, where compressed gas in a machining mode but nitrogen purge gas is used in a non-machining mode, because in the invention described by Arakawa, a nitrogen purge gas is used to purge impure gas when anomalies are detected, and machining when an impure gas is in the nozzle causes attenuation of the laser beam and the machining of the laser beam machining apparatus is deteriorated (Arakawa, paras 0006-7 and 0033).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Schoenleber et al. (US-20160059350-A1), in view of Kato (JP-H08-174261-A, relying on foreign version for the drawings and the provided English translation for written disclosure), in view of Stork et al. (WO-2013110467-A1, relying on foreign version for the drawings and the provided English translation for written disclosure), and further in view of Nakanishi (JP-2017192983-A, relying on foreign version for the drawings and the provided English translation for written disclosure).
Schoenleber teaches the invention as described above but does not explicitly disclose wherein the adjustment part coincides the position of the imaging part with the imaging focal position by moving the imaging part along an optical axis.
However, in the same field of endeavor of laser machining, Nakanishi teaches wherein the adjustment part (control unit 9, fig. 1) coincides the position of the imaging part with the imaging focal position by moving the imaging part (imaging element 32, fig. 1) along an optical axis (“the imaging device 32 is moved by the alignment device 35. Thus, the position of the image pickup device 32 can be adjusted to the focus of the image pickup optical system 31,” page 7, lines 36-38).
Nakanishi, fig. 1

    PNG
    media_image8.png
    745
    519
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Schoenleber/Kato/Stork to include an alignment device 35 that adjusted the position of the imaging element, sensor, or camera, in view of the teachings of Nakanishi, where the defocus amount of the illumination optical system can be adjusted independently of the position of the condenser lens for the advantage that at the imaging focal point and the uniformity of the illuminance is improved, such that a high-quality captured image can be acquired for the workpiece  (Nakanishi, page 3, lines 9-28).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Schoenleber et al. (US-20160059350-A1), in view of Kato (JP-H08-174261-A, relying on foreign version for the drawings and the provided English translation for written disclosure), in view of Stork et al. (WO-2013110467-A1, relying on foreign version for the drawings and the provided English translation for written disclosure), and further in view of Okuno et al. (JP-2016123980-A, relying on foreign version for the drawings and the provided English translation for written disclosure).
Schoenleber teaches the invention as described above but does not explicitly disclose wherein the imaging optical system includes a variable focus lens being capable of changing a focal length, and the adjustment part adjusts the imaging focal position by changing the focal length of the variable focus lens.
However, in the same field of endeavor of laser machining, Okuno teaches wherein the imaging optical system (camera unit 33, fig. 2) includes a variable focus lens being capable of changing a focal length (“The camera unit 33 may be a variable focus lens whose focal point changes depending on the supplied voltage, and the camera focus adjustment unit 35 may be an actuator that applies a voltage to the lens unit 34,” page 4, lines 24-26), and the adjustment part adjusts the imaging focal position by changing the focal length of the variable focus lens (“The camera focus adjustment unit 35 moves the lens unit 34 to change the distance of the optical path from the lens unit 34 to the object W, thereby changing the focus of the lens unit 34 in the Z direction,” page 4, lines 23-24).
Okuno, fig. 2

    PNG
    media_image9.png
    706
    423
    media_image9.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Schoenleber/Kato/Stork to include variable focus lens for changing the focal point of a camera focus unit, in view of the teachings of Okuno, in order to translate the electrical signals received for focus adjustment into a voltage amount that would then control the camera focus adjustment unit  (Okuno, page 4, lines 23-24 and page 7, lines 5-9) for the advantage obtaining a clear image where the imaging focus was changed based on precise voltage adjustments.
	Response to Argument
Applicant's arguments filed 30 November 2021 have been fully considered but they are not persuasive. 
On page 3 of the arguments, the Applicant states that “Claim 20 has been amended to clarify that the gas pressure supplied by the gas supply part corresponds to the assist gas.”  However, claim 20 recites the following:
“The laser processing machine according to claim 16, wherein the acquisition part acquires the focal information based on data in which the gas pressure of the assist gas and the focal information according to the gas pressure are associated with each other and the gas pressure of the assist gas supplied by the gas supply part.”

As explained above as well as on pages 13-14 of the Non-Final Office action dated 31 August 2021, it is unclear what the difference is between the data for the “gas pressure of the assist gas” and the data for “the gas pressure of the assist gas supplied by the gas supply part.”  The Specification only discloses one pressure sensor—a gas sensor 56, which measures the assist gas supplied by the gas supply part as shown in fig. 1.  The Specification does not disclose another pressure sensor in the inner nozzle.  Thus, it is unclear if claim 20 requires two separate measurements of gas pressure of if the gas pressure of the assist gas is the same measurement as the assist gas supplied by the gas supply part.  As a result, claim 20 remains unclear.
	On page 4 of the Arguments, the Applicant states the following:
“Schoenleber discloses a configuration for adjusting the focal position of the laser processing system. However, Schoenleber does not disclose a configuration for adjusting the focal position of the imaging optical system as recited in Claim 16. 

This is significant because an imaging optical system of a laser processing machine including a gas supply part that supplies an assist gas is affected by pressure of the assist gas. Since the inner nozzle space is semi-enclosed having a constant volume, a pressure change of the inner nozzle space correlates with a refractive index change of the inner nozzle space. Therefore, the adjustment of at least one of the imaging focal position and the position of the imaging part according to the pressure of the inner nozzle space enables the acquisition part to acquire a clear image of the workpiece. 

In this regard, Claim 16 recites "an acquisition part that acquires focal information which is a change amount of an imaging focal position according to gas pressure of the assist gas in the inner nozzle space or is information that compensates for the change amount; and an adjustment part that adjusts at least one of the imaging focal position and the position of the imaging part based on the focal information acquired by the acquisition part." Notably, the acquisition part and the adjustment part are linked because the adjustment part adjusts based on a change amount of an imaging focal position according to gas pressure of the assist gas or information that compensates for the change amount.”

The examiner agrees with the Applicant in noting that Schoenleber (US-20160059350-A1) teaches adjusting the focal position of the laser beam that machines the workpiece and not the focal position of the illumination beam that illuminates the workpiece.    However, the Applicant makes no mention of how Schoenleber teaches adjusting the focal position of the laser beam by compensating for a change amount of the imaging focal position caused by fluctuations in the assist gas.   Specifically, Schoenleber teaches the following:

“[0084] Shown schematically in FIG. 4 is a graph, in which the distance values, calculated by Fourier transformation from the interference signal by the control unit 52, are represented in a simplified form. It is to be assumed that the object beam 65a, at a first instant t1, measures a distance dw(t1), and at a subsequent instant t2>t1 measures a distance dw(t2)>dw(t1), although during this time interval the distance between the workpiece 24 and the machining head 14 has remained unchanged. The apparent increase in the distance by dw(t2)−dw(t1) is due to the increase in pressure in the interior 61.

[0085] However, this increase in the pressure is measured by the measuring beam 65b, which is reflected at the stationary annular face 80 in the nozzle 56. The measuring beam 65b thus measures a distance that would always have to remain constant, without pressure fluctuations, because the reflective annular face 80 is stationary. Owing to the pressure increase between the instants t1 and t2, however, the measuring beam 65b is also subjected to an increase in the optical path length, as a result of which the distance measured by it apparently increases from dr(t1) to dr(t2)>dr(t1).

[0086] In order to compensate falsifications of the measured workpiece distance dw that have been caused by pressure fluctuations in the interior 61, it is therefore merely necessary to correct the measured values dw by those fluctuations that are measured by the measuring beam 65b. The value dw′ for the workpiece distance, compensated by the pressure fluctuations, is thus obtained as

dw′(t2)=dw(t2)−[(dr(t2)−dr(t1)]

[0087] The thus measured values for the workpiece distance may be used, on the one hand, to track the focussing optics 28, by means of the positioning drive 50, such that the focal spot 22 is located at the desired location on or in the workpiece 24. Alternatively or additionally, the thus measured values may also be used to control the measured distance itself by feedback control. This ensures that the process gas can emerge as evenly as possible from the nozzle 56, and that the removed material is reliably cleared from the kerf by the process gas.”

Similar to the Applicant, Schoenleber teaches an adjustment algorithm for the measurement beam (i.e., the illumination beam), compensating for fluctuations caused by the assist gas, which cause falsifications in the calculated distances detected by a camera recording the measurement beam.  Unlike the Applicant, however, Schoenleber then corrects the focal distance of the laser beam that machines the workpiece.  In contrast, the Applicant requires changing the focal distance of the measurement beam that illuminates the workpiece, where the focal point of the measurement beam is directed toward the camera.  
The examiner respectfully submit that it would be obvious to one of ordinary skill in the art to adjust the focal position of the measurement beam using the same algorithm that Schoenleber teaches— dw′(t2)=dw(t2)−[(dr(t2)−dr(t1)].  The examiner also respectfully submits that adjusting the lens 28 by an amount dw′ would also result in adjustment to the focusing distance of the measurement, as seen in the below figure.  

    PNG
    media_image10.png
    695
    659
    media_image10.png
    Greyscale

As a result, the examiner maintains that the claimed limitations are an obvious modification to the invention disclosed by Schoenleber. 
	On page 4 of the Arguments, the Applicant states the following:
“The rejection's reliance on Kato and Stork as disclosing a configuration for adjusting the pressure of the assist gas does not cure the deficiencies of Schoenleber. In Kato, the configuration is used for adjusting the pressure of the assist gas only. Kato does not disclose the configuration for adjusting the pressure of the assist gas so that the adjustment part can more appropriately adjust the position of the imaging part.”

While it is true that Kato (JP-H08-174261-A) does not explicitly disclose a configuration for adjusting a focal position, Schoenleber is used for this teaching.  Instead, Kato is used for teaching a valve mechanism to control the gas pressure.  Although Schoenleber teaches an algorithm that is based on gas pressure determinations, Schoenleber does not explicitly disclose a mechanism for controlling the gas pressure such that structure from Schoenleber can then be construed as being a “gas supply part,” as required by claim 16.  Thus, Kato is used to show how using a gas supply part to adjust the assist gas pressure is an obvious modification to Schoenleber for one of ordinary skill in the art.  
	On pages 4-5 of the Arguments, the Applicant states the following:
“Likewise, Stork discloses a configuration for adjusting the focal position of the imaging optical system, but Stork does not disclose an adjustment part that adjusts the imaging focal position or the position of the imaging part based on the focal information acquired by the acquisition part (i.e., based on a change amount of an imaging focal position according to gas pressure of the assist gas or information that compensates for the change amount.).”

The examiner respectfully disagrees that Stork (WO-2013110467-A1) does not explicitly disclose an adjustment part that adjusts the imaging focal position based on the focal information acquired by the acquisition part.  Instead, Stork teaches the following:
“In this case, the evaluation unit 62 is designed, on the one hand, to set the camera image of the beam shaping optical imaging area 30 again sharply by means of an adjustment path Δdki of the imaging optics 40 in the direction of the optical axis, which is necessary for sharply adjusting the camera image of the beam shaping optical imaging area 30, the focus shift ΔZf2 of the beam shaping optics 32 in the wavelength range λ \ _ of the working laser beam 14 to calculate. Furthermore, the evaluation unit 62 is configured to adjust the camera image of the processing region 22 of the workpiece 12 again by means of a displacement path Δdki of the imaging optics 40 in the direction of the optical axis, which is necessary for a displacement Δζπ of the focus of the focusing optics 18 Focus shift Δζπ the focusing optics 18 in the wavelength range λι to calculate the working laser beam 14. Once both focus shifts of the beam shaping optics ß 32 AEZ nd of the focusing optics 18 Az are known, by means of the Aktuatoren 54, 56 and 58 of the working laser beam 14 is focused again on the workpiece surface 20, or to a defined relative to the workpiece surface 20 position” (page 8, lines 14-23)

Adjusting the imaging optics 40 refers to adjustments made to the measurement beam, which is made clear in the following figure from Stork:

    PNG
    media_image11.png
    570
    598
    media_image11.png
    Greyscale

As a result, the examiner maintains that Stork does in fact actually disclose making adjustments to the imaging optics based on a determination made by the evaluation unit.  As a result, the examiner maintains the rejection that it would be obvious to one of ordinary skill in the art to use algorithm taught by Schoenleber to calculate a change in focal distance based on assist gas pressure fluctuations, dw′, which was then used to as the change of distance in the imaging optics, Δdkl, as taught by Stork.
For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        1/24/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761